Jackson, Chief Justice.
This is an action brought by Mrs. S. L. Latham against P. Y. Kolb, principal, and T B. Camp, security, on two promissory notes, signed and sealed by P. Y. Kolb, and the petitioner, then Miss S. L. Kolb, and signed but not sealed by Camp as security.
The record is quite confused, and it is difficult to decipher it so as to ascertain the precise case made by the *293declaration, which declaration the court dismissed on the trial term, and on that judgment of dismissal error is assigned. It appears, as far as we can fathom it, to be a case brought first against-both defendants to recover the full amount of the notes, on the ground that they were given for property Kolb, who was a minor when the notes were given, got, to-wit, a couple of horses; and by amendment in striking out certain parts of the original declaration and adding thereto, it seems to be leveled more at Camp alone, alleging that he is co-surety with her for Kolb, and having money of his in his hands, is bound to contribute to her loss, as he paid her money for the horses,—which seems to be a new cause of action. Whether so or not, we do not see how she can recover from either, because, as against Camp, the surety, who did not put his seal to the notes, the suit being upon them, the statute of limitations bars her recovery; and as against Kolb, he was a minor when she went his security on the notes, and there is no allegation of any sort that the horses were necessaries in any way to him. The noles sued on were given and due in 1875, and the suit was brought in 1884; so that the statute bars recovery against Camp, and against the minor she cannot recover on the notes without more than is alleged by her.
The conclusion is that the court did not err in dismissing the declaration. There is nothing in the point that it was too late to dismiss on oral demurrer at the second or trial term.
Judgment affirmed.